Case 1:19-cr-00042-WES-PAS Document 142 Filed 04/24/20 Page 1 of 1 PageID #: 654



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


 UNITED STATES OF AMERICA,                    }
       Plaintiff·                             }
                                              }
        vs.                                   }       DOCKETNO. l:19-CR-00042-WES
                                              }
 NESTOR CONCEPCION                                    ORDER

        Defendant

        The Defendant, Nestor Concepcion filed a Motion to Amend or Correct his sentence, on

 March 1 ? 1 '\ 2020. The Court granted the motion to correct the sentence on April 6 u\ 2020. The

 Defendant filed a Petition for Writ of Habeas Corpus under U.S.C § 2241, which was heard

 telephonically on April 24th, 2020 and after hearing thereon, this Honorable Court has ordered

 that the Defendant estor Concepcion to be released immediately from the custody of the Adult

 Correctional Institute.

        The Court has granted the Defendants Petition for Writ of Habeas Corpus, because he has

 completed the sentence that was originally imposed on November 9 t \ 2019. Since he has

 completed that sentence he should be released immediately from the Rhode Island Adult

 Con-ectional Institute.

                The Clerk's office is directed to provide a copy of this Order to the United States

 Attorney William Ferland and the United States Marshal's Service, U.S. Bureau of Prisons so

 that a copy can be provided to the Rhode Island Adult Correctional Institute, for the Defendants

 immediate release.

        IT IS SO ORDERED.

        Dated this 24th day of April, 2020.

                                                      Isl William E. Smith
                                                       United States District Court Judge
                                                       for the District of Rhode Island
